DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.

 Response to Amendment
Amendments to claims 25, 43 and 47 are noted.
Applicant’s reply overcomes the objection to claim 47.
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Strandberg does not disclose the claim feature specifying that the slurry transporting means are connected to the used scrubber liquid withdrawal pipes or the closed loop mode scrubber liquid recycle pipe. Instead, pipe 181 of Strandberg is connected to the tank and not to the 
This argument is not found persuasive. The newly added limitation is addressed below in the updated prior art rejection. The office notes that the rejection is based upon the combination of references. While neither teaches the claimed configuration in its entirety, the combination of references is considered to fully teach and/or suggest the claimed embodiment. Briefly, the office is of the position that altering the connection or mixing point of the slurry pipe with the used scrubber liquid is a matter of a design choice for a person of ordinary skill in the art and is not considered to provide a patentably distinguishing feature, where it is known in Hao that the connection of these two streams may be at a connection point of the respective pipes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 27-29, 31-33, 35, 38-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Strandberg (WO 2014/128261) in view of Hao et al (CN 102151481).
Hao is cited from the previously provided English machine translation.
Regarding claim 25, Strandberg discloses a marine exhaust flue gas desulphurization system for reducing the amount of sulfur oxides present in an exhaust flue gas of one or more diesel engines of a marine vessel, the marine exhaust flue gas desulphurization system being configured for being able to run in an open and in a closed loop mode (see Abstract; [0012]; [0067]; Fig. 2), comprising:
a wet scrubber system comprising at least one wet scrubber 1 arranged for scrubbing the exhaust flue gases originating from the diesel engine of the marine vessel using a scrubber liquid, 8, 18) for withdrawing the used scrubber liquid from the wet scrubber, wherein the one or more used scrubber liquid withdrawal pipes are connected to an open loop outlet pipe 108 controlled by a first valve 161 and to a closed loop mode scrubber liquid recycle pipe 113 that is controlled by a second valve 114 (see [0065]-[0066]; [0070]; [0072]; [0075]);
at least one preparation reservoir 180 arranged for preparing a magnesium hydroxide slurry by hydrolysis of magnesium oxide powder with water, the preparation reservoir comprising water addition means and magnesium oxide powder addition means (see [0076]; [0078]);
slurry transporting means (pipe 181) for transporting the prepared magnesium hydroxide slurry from the at least one preparation reservoir towards the used scrubber liquid withdrawn from the wet scrubber in the one or more used scrubber liquid withdrawal pipes or the closed loop mode scrubber liquid recycle pipe (in process tank 152), which, when the marine exhaust gas desulphurization system is configured to run in closed loop mode, is configured for contacting the magnesium hydroxide slurry with the used scrubber liquid in order to clean the used scrubber liquid and/or to neutralize the acidity thereof (see [0072]; [0075]-[0078]).  
Additionally, Strandberg discloses wherein the one or more used scrubber liquid withdrawal pipes (8, 18) are configured to withdraw the used scrubber liquid from the wet scrubber via a closed loop mode scrubber liquid recycle pipe (150, 113) towards a used scrubber liquid tank 152 when the wet scrubber system is operating in closed loop mode (see [0070]; [0075]).  
Strandberg does not explicitly disclose (1) the preparation reservoir comprising agitation means for mixing the water and the magnesium oxide powder; and (2) the slurry transporting means being connected to the one or more used scrubber liquid withdrawal pipes or to the closed loop mode scrubber liquid recycle pipe.
Reference is drawn to Hao, which, like Strandberg, is directed to flue gas desulfurization of marine engine exhaust gas. Regarding (1), Hao discloses a preparation reservoir (slurry tank 2) arranged for preparing a magnesium hydroxide slurry by hydrolysis of magnesium oxide powder with water, the preparation reservoir comprising water addition means 8, magnesium oxide powder addition means 7, and agitation means for mixing the water and the magnesium oxide powder (see Fig. 2; penultimate paragraph on p. 2; second full paragraph on p. 3, “agitator motor”; first full paragraph on p. 4).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include agitation means, e.g. a stirrer, in the preparation reservoir of Strandberg, as suggested by Hao, in order to ensure sufficient mixing of the magnesium oxide with water to prepare the magnesium hydroxide slurry.
Regarding (2), the office notes that, in Strandberg, pipe 181, transporting slurry, is connected to the tank 152 and not to the used scrubber withdrawal pipes or liquid recycle pipe (i.e. pipe 150 of Strandberg). The difference here being the connection point of the slurry transporting means with the used scrubber liquid.
However, this difference is not considered to provide a patentably distinguishing feature over the prior art. It is known in the art to mix these two streams via the connection of the two pipes carrying them, as is demonstrated in Hao (see Fig. 1: connection point of line coming from pump 14 and line flowing through slurry flow meter 13). Accordingly, such a design change in the apparatus to change the mixing point of the two streams in Strandberg, e.g. by a connection point of the two pipes, is considered to be a matter of design choice that would be selected by a person of ordinary skill in the art by routine experimentation and with a reasonable expectation of success.
Regarding claims 27 and 35, Strandberg in view of Hao discloses the limitations above. Strandberg additionally discloses that there may be more than one of the individual parts of the system (see [0083]). Accordingly, a duplicate of the preparation reservoir, and its corresponding components prima facie obvious. The office notes that a duplicate preparation reservoir is equivalent to a storage reservoir.
Regarding claim 28, Strandberg in view of Hao discloses wherein the slurry transporting means comprise slurry transporting pipes 181 for withdrawing the magnesium hydroxide slurry from the preparation reservoir via the closed loop mode scrubber liquid recycle pipe towards a used scrubber liquid tank 152, when the wet scrubber system is operating in closed loop mode (see Strandberg: Fig. 2; [0074]-[0078]; refer to discussion with respect to claim 25 regarding the connection point of the pipes).
Regarding claim 29, Strandberg discloses wherein the slurry withdrawal pipe 181 is arranged with a pump 182 for pumping the slurry out of the preparation reservoir (see Fig. 2; [0076]). In light of the combination of references and the position taken above in claim 27, duplication of the tank and the corresponding pump is prima facie obvious for the same reasons discussed above.
Regarding claim 31, Strandberg in view of Hao discloses the structural features of the claimed apparatus. The material acted upon does not structurally distinguish the instant claims over the cited prior art. See MPEP 2115.
Regarding claim 32, Hao discloses wherein the preparation reservoir comprises a flow meter for measuring the flow of the water that is added to the preparation reservoir water addition means (see penultimate paragraph on p. 2).
Regarding claim 33, Hao discloses a control system which controls the concentration and material level (see fourth paragraph on p. 3). This is understood to imply a magnesium powder addition control means. At the very least, given this suggestion of Hao, including addition control means to the magnesium powder is considered to be an obvious modification to the control system, in order to ensure the desired pH is achieved.
Regarding claim 38, Hao discloses dust arrestor means comprising a dust arrestor pipe connected with the preparation reservoir and comprising water spraying means arranged to spray water 6, considered to be equivalent to the claimed features).
Regarding claim 39, Strandberg discloses wherein the wet scrubber is a scrubber of the spraying type without a packing, and wherein the wet scrubber comprises a scrubbing tower having a multiplicity of spraying nozzles (7, 17) that each are arranged for spraying the scrubber liquid into the scrubbing tower in order to be brought into contact with the exhaust flue gas, the scrubbing tower optionally comprising two serially connected scrubbing chambers (3, 13), each scrubbing chamber having at least one nozzle (7, 17) and one scrubber liquid withdrawal pipe (8, 18) for withdrawing the used scrubber liquid out of the respective scrubbing chamber (see Figs. 1-2; [0053]; [0059]; [0062]; [0089]-[0090]).  
Regarding claim 40, Strandberg discloses wherein the marine exhaust flue gas desulfurization system further comprises a scrubber liquid pipe 101 arranged to transport scrubber liquid to the spraying nozzles (7, 17) provided in the scrubber tower, the scrubber liquid pipe comprising a cooler 106 arranged to cool the scrubber liquid that is conveyed towards the spraying nozzle (see Fig. 2; [0065]-[0066]).  
Regarding claim 41, Strandberg discloses wherein the scrubber liquid pipe further is arranged to transport and recycle scrubber liquid from the used scrubber liquid tank to the spraying nozzles when the wet scrubber system is operating in the closed loop mode (via line 113, valve 160 and pump 112) (see Fig. 2).
Regarding claim 42, Strandberg discloses wherein the marine exhaust flue gas desulfurization system further comprises a filter unit 167 to filter the used scrubber liquid (see Fig. 2; [0073]).  
Regarding claim 43, Strandberg a method for reducing the amount of sulfur oxides present in an exhaust flue gas of a diesel engine of a marine vessel, the method comprising the steps of: 
conveying exhaust flue gases created in the diesel engine of the marine vessel to a wet scrubber system that is running in a closed loop mode, the system being configured to be able to run in open and 1; wherein the wet scrubber comprises one or more used scrubber liquid withdrawal pipes (8, 18) for withdrawing the used scrubber liquid from the wet scrubber, wherein the used scrubber liquid in the one or more used scrubber liquid withdrawal pipes is further led through an open loop outlet pipe 108 controlled by a first valve 161 in the open loop mode, or through a closed loop mode scrubber liquid recycle pipe 113 that is controlled by a second valve 114 in the closed loop mode (see Fig. 2; [0012]; [0024]; [0065]-[0067]; [0070]; [0072]; [0075]); 
scrubbing the exhaust flue gases in the wet scrubber system using a scrubber liquid thereby forming a used scrubber liquid (see [0026]-[0029]);
withdrawing the used scrubber liquid from the wet scrubber via one of more used scrubber liquid withdrawal pipes (8, 18) to a used scrubber liquid tank 152 via a closed loop mode scrubber liquid recycle pipe (150, 113) when the wet scrubber system is operating in closed loop mode (see [0074]-[0075]);
preparing a magnesium hydroxide slurry by adding magnesium oxide powder and water to a preparation reservoir 180 (see [0076]-[0078]); 
transporting the prepared magnesium hydroxide slurry to the wet scrubber system via slurry transporting means (pipe 181) (see [0076]); and
contacting the magnesium hydroxide slurry from a storage reservoir with the used scrubber liquid in the closed loop mode scrubber liquid recycle pipe via slurry transporting pipe 181 forming part of the slurry transporting means, thereby cleaning the used scrubber liquid and/or neutralizing the acidity thereof (see [0030]; [0076]-[0078]).  
Strandberg does not explicitly disclose (1) the preparation reservoir comprising agitation means for mixing the water and the magnesium oxide powder; and (2) the slurry transporting means being connected to the one or more used scrubber liquid withdrawal pipes or to the closed loop mode scrubber liquid recycle pipe.
Reference is drawn to Hao, which, like Strandberg, is directed to flue gas desulfurization of marine engine exhaust gas. Regarding (1), Hao discloses a preparation reservoir (slurry tank 2) arranged for preparing a magnesium hydroxide slurry by hydrolysis of magnesium oxide powder with water, the preparation reservoir comprising water addition means 8, magnesium oxide powder addition means 7, and agitation means for mixing the water and the magnesium oxide powder (see Fig. 2; penultimate paragraph on p. 2; second full paragraph on p. 3, “agitator motor”; first full paragraph on p. 4).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Strandberg such that slurry preparation is under agitating conditions, as suggested by Hao, in order to ensure sufficient mixing of the magnesium oxide with water to prepare the magnesium hydroxide slurry.
Regarding (2), the office notes that, in Strandberg, pipe 181, transporting slurry, is connected to the tank 152 and not to the used scrubber withdrawal pipes or liquid recycle pipe (i.e. pipe 150 of Strandberg). The difference here being the connection point of the slurry transporting means with the used scrubber liquid.
However, this difference is not considered to provide a patentably distinguishing feature over the prior art. It is known in the art to mix these two streams via the connection of the two pipes carrying them, as is demonstrated in Hao (see Fig. 1: connection point of line coming from pump 14 and line flowing through slurry flow meter 13). Accordingly, such a design change in the apparatus, and therefore also to its use, to change the mixing point of the two streams in Strandberg, e.g. by a connection point of the two pipes, is considered to be a matter of design choice that would be selected by a person of ordinary skill in the art by routine experimentation and with a reasonable expectation of success.
Regarding claim 44, Hao discloses gradually adding magnesium oxide powder to the preparation reservoir (see p. 4, first full paragraph). In addition, Hao discloses a control system which controls the concentration and material level (see fourth paragraph on p. 3). This is understood to imply a 
Regarding claim 45, Strandberg in view of Hao discloses the limitations above, including a pump 182 for the slurry (see Fig. 2). Strandberg additionally discloses that there may be more than one of the individual parts of the system (see [0083]). Accordingly, a duplicate of the preparation reservoir, and its corresponding components therein (i.e. the agitator), is prima facie obvious. The office notes that a duplicate preparation reservoir is equivalent to a storage reservoir.
Regarding claim 47, Strandberg discloses wherein the magnesium hydroxide slurry is pumped out of the storage reservoir into the closed loop mode scrubber liquid recycle pipe via the slurry transporting using pumping means 182 (see [0076]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Strandberg in view of Hao, as applied to the claims above, in further view of Adams et al (US 4,491,566).
Regarding claim 30, Strandberg in view of Hao does not disclose the system further comprising flushing means for flushing pipes and pumps through which slurry flows.
However, cleaning system components, including pipes and pumps, by flushing is known in the art (see Adams: see col. 12, lines 20-37). Applying such known techniques, and the means for carrying them out, for cleaning system components to maintain suitable operation of the system would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Strandberg in view of Hao, as applied to the claims above, in further view of Hamad (US 2013/0298761).
Regarding claim 37, Strandberg in view of Hao discloses the claim limitations discussed above, including control of the powder addition. However, the references do not disclose wherein the magnesium oxide powder addition means comprise one or more multi-screw conveyors.
Insofar as multi-screw conveyors are well known in the art for the purpose of transporting solids (see, e.g. Hamad: [0011]), it is considered that implementing a multi-screw conveyor for the purpose of moving the magnesium oxide powder in Strandberg in view of Hao amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success.

Allowable Subject Matter
Claims 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is cited above, in particular Strandberg and Hao. Hao has been relied upon for its teachings regarding control of the preparation reservoir. Hao, however, does not disclose or suggest the preparation reservoir comprising temperature transmitter means to measure temperature inside the preparation reservoir and water addition control means configured to control the water addition means to add water into the preparation reservoir in case the temperature transmitter means measure a temperature of the slurry that increases above a pre-set temperature limit (claim 34). Hao discloses water addition control means (see p. 2, penultimate paragraph).  However, the reference does not disclose measuring temperature in the slurry preparation reservoir nor any indication as to why such a measurement would be of value to the system. Accordingly, the claimed temperature transmitter and 
Similarly, with regards to claim 36, Hao does not disclose pressure transmitter means which indicate the actual level of magnesium hydroxide slurry in the reservoir and agitation control means that are configured to control the agitation means to continuously agitate the magnesium hydroxide slurry as long as the pressure transmitter indicates that the level of the slurry is above a predetermined minimum level. While Hao discloses a float type level gauge and control of the agitator (see p. 2, penultimate paragraph), Hao fails to disclose pressure transmitter means and its relationship with controlling the agitation means. Accordingly, the claimed embodiment is considered to define a patentable feature over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Renee Robinson/Primary Examiner, Art Unit 1772